

AMENDED AND RESTATED


BUSINESS TURNKEY AGREEMENT


AMENDED AND RESTATED BUSINESS TURNKEY AGREEMENT, dated as of January 31, 2007
(this “Agreement”), by and between Bo Hai Wen Technology (Shenzhen) Company
Limited (“Bo Hai Wen”), and Shenzhen iASPEC Software Engineering Company Limited
(“iASPEC”) and the shareholders of iASPEC party to this Agreement (the
“Shareholders”). Each of the parties hereto are referred to as a “Party” and
collectively as the “Parties”.
 
BACKGROUND
 
On October 9, 2006, Bo Hai Wen entered into a Business Turnkey Agreement (the
“Original Agreement”) with iASPEC. The Parties now desire to amend and restate
the Original Agreement as stated herein.


This Agreement establishes an exclusive cooperation relationship whereby iASPEC,
a master contractor and systems integrator with various licenses and permits,
exclusively engages Bo Hai Wen as its subcontractor to provide iASPEC with
certain outsourcing services (to the extent that those services do not violate
any special governmental permits held by iASPEC and do not involve the transfer
of any sensitive of confidential governmental or other data) and iASPEC licenses
back from Bo Hai Wen certain technology in connection with the performance by
iASPEC of its customer contracts. The Parties desire to set forth certain
covenants and agreements among themselves in connection with the exclusive
cooperation relationship contemplated by this Agreement.


The Parties wish to add the Shareholders as parties to the Original Agreement
for the purpose of providing certain guarantees.
The Parties desire to amend and restate the Original Agreement by entering into
this Agreement in order to reflect various modifications to the terms of the
Original Agreement.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants and promises of the
parties and the terms and conditions hereof, the Parties hereby agree as
follows:
 
1.
DEFINITIONS



In addition to the terms defined elsewhere in this Agreement, the following
terms shall have the meanings indicated below:


“Company Business” shall mean all businesses that iASPEC is permitted to conduct
as described in iASPEC’s business license.


 
 

--------------------------------------------------------------------------------

 
 
“Qualification Permit” shall mean the Qualification Permit for Computer
Information System Integration Involving State Secrets that was issued to iASPEC
on March 29, 2006 and any future extensions and renews thereof.


“Restricted Business Activities” shall mean (a) any Company Business that, under
the existing or future laws and regulations of the PRC, including but not
limited to the Law of People’s Republic of China Guarding State’s Secrets and
its implementing rules, is not permitted to be engaged in by foreign companies
or foreign invested companies, regardless of the restrictions on the equity
ownership percentage, by any method or through any type of transaction
structure, including any Company’s Business that requires the Qualification
Permit, (b) any business arising under any contract or agreement now in effect
the subcontract of which is prohibited by the contract or agreement itself and
(c) any business arising under any contract or agreement now in effect the
confidentiality provisions or other provisions of which make the subcontract of
such contract impractical or impossible without breaching such provisions.


“Permitted Business Activities” shall mean any Company Business that is not
Restrictive Business Activities.


“Services” shall mean all or part of the services to be provided by Bo Hai Wen
to iASPEC as described under Section 2.


“Software” shall mean the software and other intellectual property described in
Schedule A to this Agreement.
 
2.
EXCLUSIVE COOPERATION RELATIONSHIP



(a) Exclusive Cooperation over Permitted Business Activities.


(i) For the Permitted Business Activities, Bo Hai Wen shall provide, without
limitation, the following Services to iASPEC:



 
1)
a workforce necessary to perform for the Permitted Business Activities at Bo Hai
Wen’s sole discretion;




 
2)
Bo Hai Wen shall be deemed to have granted back to iASPEC a limited
non-exclusive license of the Software for the limited purpose of allowing iASPEC
to provide contracted services to iASPEC customers in conjunction with the
provision by Bo Hai Wen of the Services described in this Section 2(a)(i)(2);




 
3)
technical support, equipment, consultation and other related services in
connection with or required by the Company’s Permitted Business Activities;




 
4)
training services; and



 
2

--------------------------------------------------------------------------------

 
 

 
5)
other services and support as agreed by the Parties.



(ii) iASPEC shall subcontract all Permitted Business Activities to Bo Hai Wen or
any other companies designated by Bo Hai Wen. Without the prior written consent
of Bo Hai Wen, iASPEC shall not assign or subcontract any of its contracts or
Permitted Business Activities to any third party or engage in any transactions
in the same or similar nature other than the Restricted Business Activities.


(iii) Without prior written consent of Bo Hai Wen, iASPEC shall not, solely or
jointly with any other third parties, engage in any marketing and business
development activities that constitute Permitted Business Activities or print or
distribute any marketing documents, advertising brochures and any other
materials in the same or similar nature.


(iv) iASPEC’s engagement of Bo Hai Wen hereunder to perform the Services shall
be of an exclusive nature. During the term of this Agreement, without Bo Hai
Wen’s prior written consent, iASPEC shall not enter into any agreement with any
other third party as to engage such third party to provide to iASPEC services
identical or similar to the Services provided by Bo Hai Wen.


(b) Exclusive Cooperation over Restricted Business Activities. 


(i) For the Restricted Business Activities, the cooperation between Bo Hai Wen
and iASPEC shall include, without limitation:



 
1)
Bo Hai Wen shall provide Services related to the Restricted Business Activities
to iASPEC to the extent that such provision of Services does not cause iASPEC to
lose its eligibility for the Qualification Permit or violate any laws and
regulations of the People’s Republic of China (“PRC”).




 
2)
iASPEC’s engagement of Bo Hai Wen hereunder to perform the Services shall be of
an exclusive nature. During the term of this Agreement, without Bo Hai Wen’s
prior written consent, iASPEC shall not enter into any agreement with any other
third party as to engage such third party to provide to iASPEC services
identical or similar to the Services provided by Bo Hai Wen.




 
3)
Prior to the provision of Services related to the Restricted Business
Activities, iASPEC shall disclose to the relevant customers the nature of the
Services to be performed by Bo Hai Wen  and obtain written consents in a form
agreed to by Bo Hai Wen from the parties with respect to the provision of the
Services by from Bo Hai Wen.




 
4)
To the extent that iASPEC engages in Restricted Business Activities, Bo Hai Wen
shall be deemed to have granted back to iASPEC a limited non-exclusive license
of the Software for the limited purpose of providing contracted services that
constitute Restricted Business Activities to iASPEC customers.



 
3

--------------------------------------------------------------------------------

 
 
(c) Exclusivity. During the term of this Agreement, without prior written
consent from Bo Hai Wen, iASPEC shall not engage in any other activities that,
in the judgment of Bo Hai Wen, may impair Bo Hai Wen’s exclusive right granted
hereunder. iASPEC shall take all necessary actions (including but not limited to
corporate actions) to ensure that Bo Hai Wen is the exclusive cooperation
partner in any Company Business, to the extent such cooperation is not in
violation of any PRC laws and regulations.  Except as otherwise provided herein,
iASPEC shall provide notice to Bo Hai Wen of any contract offer from any clients
as soon as practicable.


3.
REVENUE SHARING ARRANGEMENT



(a) Revenue Sharing Arrangement. In exchange for the Services, including the
limited license of the Software included within the Services, iASPEC hereby
agrees to the following revenue sharing arrangements:


(i) Revenues Arising from the Permitted Business Activities. The Parties hereby
agree that for all Services involving Permitted Business Activities, iASPEC
shall immediately pay to Bo Hai Wen 100% of the revenues actually received by
iASPEC.


(ii) Revenues Arising from Restricted Business Activities. The Parties hereby
agree that for all Services involving Restricted Business Activities, iASPEC
shall immediately pay to Bo Hai Wen 90% of the revenues actually received by
iASPEC.


(b) Bo Hai Wen Payments to iASPEC. During the term of this Agreement, Bo Hai Wen
shall pay to iASPEC an annual payment of $180,000.


4.
REPRESENTATIONS AND WARRANTIES OF iASPEC



iASPEC hereby makes the following representations and warranties for the benefit
of Bo Hai Wen.
 
(a) Corporate Existence and Power


(i) iASPEC is a limited liability company duly organized and validly existing
under the laws of the PRC, and has all corporate powers and all governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted and as currently contemplated to be conducted and as
currently contemplated to be conducted.


(ii) iASPEC has never approved, or commenced any proceeding or made any election
contemplating, the dissolution or liquidation of iASPEC or the winding up or
cessation of the business or affairs of iASPEC.


 
4

--------------------------------------------------------------------------------

 
 
(b) Authorization; No Consent


(i) iASPEC has taken all necessary corporate actions to authorize its execution,
delivery and performance of this Agreement and all related documents and has the
corporate power and authorization to execute, deliver and perform this Agreement
and the other related documents.


(ii) iASPEC has the absolute and unrestricted right, power, authority, and
capacity to execute and deliver this Agreement and the other related documents
and to perform their obligations under this Agreement and the other related
documents.


(iii) Other than the consents required by Section 2(b)(3) hereof, iASPEC is not
required to give any notice to or obtain any Consent from any person in
connection with the execution and delivery of this Agreement or the consummation
or performance of any of the exclusive cooperation arrangement contemplated
hereunder except for any notices that have been duly given or consents that have
been duly obtained and none of the Permitted Business Activities hereunder which
will be subcontracted to Bo Hai Wen or any other third party designated by Bo
Hai Wen would be subject to the Law of the People’s Republic of China of
Guarding State’s Secrets and its implementing rules and any other laws of the
PRC.


(iv) iASPEC holds all the governmental authorizations necessary to permit iASPEC
to lawfully conduct and operate its business in the manner it currently conducts
and operates such business and to permit iASPEC to own and use its assets in the
manner in which it currently owns and uses such assets.  To the best knowledge
of iASPEC, there is no basis for any governmental authority to withdraw, cancel
or cease in any manner any of such governmental authorizations.


(c) No Conflicts. The execution and perform of this Agreement by iASPEC will not
contravene, conflict with, or result in violation of (A) any provision of the
organizational documents of iASPEC; (B) any resolution adopted by the board of
directors or the shareholders of iASPEC; and (C) any laws and regulations to
which iASPEC or the exclusive cooperation arrangement contemplated in this
Agreement is subject.


5.
REPRESENTATIONS AND WARRANTIES OF BO HAI WEN



Bo Hai Wen hereby represents and warrants to iASPEC as follows:
 
(a) Corporate Existence and Power. 


(i) Bo Hai Wen is a foreign invested company duly organized and validly existing
under the laws of the PRC, and has all corporate powers and all governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted and as currently contemplated to be conducted and as
currently contemplated to be conducted; and


(ii) Bo Hai Wen has not ever approved, or commenced any proceeding or made any
election contemplating, the dissolution or liquidation of Bo Hai Wen or the
winding up or cessation of the business or affairs of Bo Hai Wen.


 
5

--------------------------------------------------------------------------------

 
 
(b) Authorization; No Consent. 


(i) Bo Hai Wen has taken all necessary corporate actions to authorize its
execution, delivery and performance of this Agreement and all related documents
and has the corporate power and authorization to execute, deliver and perform
this Agreement and the other related documents;


(ii) Bo Hai Wen has the absolute and unrestricted right, power, authority, and
capacity to execute and deliver this Agreement and the other related documents
and to perform their obligations under this Agreement and the other related
documents;


(iii) Bo Hai Wen is not required to give any notice to or obtain any Consent
from any person in connection with the execution and delivery of this Agreement
or the consummation or performance of any of the exclusive cooperation
arrangement contemplated hereunder except for any notices that have been duly
given or consents that have been duly obtained; and


(iv) Bo Hai Wen has all the governmental authorizations necessary to permit Bo
Hai Wen to lawfully conduct and operate its business in the manner it currently
conducts and operates such business and to permit Bo Hai Wen to own and use its
assets in the manner in which it currently owns and uses such assets.  To the
best knowledge of Bo Hai Wen, there is no basis for any governmental authority
to withdraw, cancel or cease in any manner any of such governmental
authorizations.


(c) No Conflicts. 


(i) The execution and perform of this Agreement by Bo Hai Wen will not
contravene, conflict with, or result in violation of (A) any provision of the
organizational documents of Bo Hai Wen; (B) any resolution adopted by the board
of directors or the shareholders of Bo Hai Wen; and (C) any laws and regulations
to which Bo Hai Wen or the exclusive cooperation arrangement contemplated in
this Agreement is subject to.


6.
COVENANTS OF iASPEC



Subject to compliance with the Qualification Permit, the Law of People’s
Republic of China Guarding State’s Secrets and its implementing rules and all
other applicable PRC laws, iASPEC hereby covenants that it:


(a) shall use its best efforts to preserve intact the current business
organization and operations of iASPEC, and maintain the relations and good will
with suppliers, customers, landlords, creditors, employees, agents, and others
having business relationships with iASPEC;


(b) shall confer with Bo Hai Wen concerning operational matters of a material
nature;


(c) shall report on at least a monthly basis to Bo Hai Wen concerning the
financial status of iASPEC and shall permit Bo Hai Wen’s independent auditors to
conduct periodic audits and/or reviews of iASPEC’s annual and quarterly
financial statements and shall cooperate fully with any such audit or review;


 
6

--------------------------------------------------------------------------------

 
 
(d) shall, upon reasonable notice and at reasonable times, permit Bo Hai Wen and
its advisors to review any and all corporate and financial records maintained by
iASPEC, including sales and expense invoices and similar documentation;


(e) shall permit Bo Hai Wen’s legal counsel to review any and all customer
contracts, financing documents, agreements with third parties and other
agreements that iASPEC is a party to with any third party;


(f) shall take all actions necessary, including, without limitation, the
segregation of its Permitted Business Activities and Restricted Business
Activities and the establishment of firewalls and other physical and documentary
safeguards, to ensure that the services provided by Bo Hai Wen hereunder do not
violate the Qualification Permit, the Law of People’s Republic of China Guarding
State’s Secrets and its implementing rules, or any other laws of the PRC;


(g) shall not disclose any confidential information to Bo Hai Wen if such
disclosure may (i) cause iASPEC lose its Qualification Permit, (ii) violate
Chinese laws and regulations or (iii) violates any other contractual obligation
currently binding iASPEC; and


(h) shall not, without prior written consent of Bo Hai Wen:


(i) increase or decrease its registered capital, or permit the investment into
iASPEC of any third party in any manner that would negatively affect the
exclusive cooperation arrangement contemplated hereunder;


(ii) amend its organizational documents in any manner that would negatively
affect the exclusive cooperation arrangement contemplated hereunder;


(iii) declare or pay any distribution of profits or dividends if such
distribution of profits or dividends would affect iASPEC’s ability to comply
with Section 8 hereof or otherwise negatively affect the exclusive cooperation
arrangement contemplated hereby;


(iv) enter into any agreement with any third party which would negatively affect
the exclusive cooperation arrangement contemplated hereunder; or


(v) dispose of any assets of iASPEC in a manner that would negatively affect the
exclusive cooperation arrangement contemplated hereunder or except in the
ordinary course of business and consistent with past practices.


 
7

--------------------------------------------------------------------------------

 
 
7.
TERM OF THIS AGREEMENT



This Agreement shall take effect on the date of the execution by the Parties,
and shall remain in full force and effect June 22, 2021 unless terminated early
in the sole discretion of Bo Hai Wen. Upon expiration of the initial term, this
Agreement shall be automatically renewed for successive fifteen (15) year terms
unless Bo Hai Wen at any time provides notice to iASPEC of its desire to
terminate this Agreement. This Agreement shall terminate only upon delivery by
Bo Hai Wen to iASPEC of such notice of termination and iASPEC shall not have any
right to terminate this Agreement.
 
8.
LIQUIDATED DAMAGES



iASPEC acknowledges and agrees that Bo Hai Wen will be incurring significant
expense in order to fulfill its obligations hereunder. iASPEC further
acknowledges that its breach of this Agreement would cause Bo Hai Wen and Bo Hai
Wen’s stockholders significant damages and perhaps the complete cessation of Bo
Hai Wen’s business. Since the exact amount of such damages would be extremely
difficult, if not impossible to calculate, iASPEC agrees that in the event of
iASPEC’s material breach of this Agreement, which has not been cured within
sixty (60) days of iASPEC receiving notice from Bo Hai Wen of such material
breach and a description of such breach, iASPEC shall be obligated to pay to Bo
Hai Wen liquidated damages in an amount equal to the higher of (a) 8 times the
annualized revenues of Bo Hai Wen for the last completed fiscal quarter, or (b)
$50 million.


9.
SHAREHOLDERS’ GUARANTEE



The Shareholders hereby irrevocably and unconditionally guarantee the payment
and performance of iASPEC’s obligations under Section 8 of this Agreement. As
security for such guarantee, the Shareholders hereby pledge all right, title and
interest to the equity of iASPEC to Bo Hai Wen as the guarantee for iASPEC for
its performance of obligation hereunder. In the event iASPEC fails to fully pay
the liquidated damages specified under Section 8 hereof, in addition to any
rights and remedies available herein or under applicable laws, Bo Hai Wen (or
any its designee) may at its election take control of, transfer, auction or
otherwise dispose of any or all of such pledged securities without prior consent
of any party, subject to the restriction or prohibition under any applicable
laws, in order to satisfy any outstanding obligations.


10.
SHAREHOLDERS’ NON-COMPETITION OBLIGATION



In addition, and not in lieu of, any other agreements of the Shareholders not to
compete with, solicit employees or customers of, or solicit others having a
relationship with, Bo Hai Wen, the Shareholders agree that:


(a) During the term of this Agreement and for a period of twelve (12) months
thereafter (the “Non-Competition Period”):


(i) The Shareholders shall not, directly or indirectly, engage or invest in,
own, manage, operate, finance, control, or participate in the ownership,
management, operation, financing, or control of, be retained or employed by,
associated with, lend credit to, or render services or advice to, any business
that is competitive with Bo Hai Wen anywhere in the world; provided, however,
that the Shareholders may engage in Restricted Business Activities through
iASPEC as contemplated by this Agreement. The Shareholders agree that this
covenant is reasonable with respect to its duration, geographical area, and
scope.


 
8

--------------------------------------------------------------------------------

 
 
(ii) The Shareholders shall not directly or indirectly:



 
1)
induce or attempt to induce any employee of, or consultant to, Bo Hai Wen to
leave the employ of Bo Hai Wen,




 
2)
in any way interfere with the relationship between Bo Hai Wen and any employee
of Bo Hai Wen,




 
3)
employ, or otherwise engage as an employee, independent contractor, or
otherwise, any person who was an employee of, or independent contractor to, Bo
Hai Wen without Bo Hai Wen’s prior written consent,




 
4)
induce or attempt to induce any customer, supplier, licensee, or business
relation of Bo Hai Wen to cease doing business with Bo Hai Wen, or in way
interfere with the relationship between any customer, supplier, licensee, or
business relation of Bo Hai Wen, or




 
5)
solicit from, or provide goods or services of the type that the Company provides
to, any person who is or was a customer of Bo Hai Wen, except for services that
constitute Restricted Business Activities and that are performed by iASPEC and
except for where the Shareholders have obtained the prior written consent of Bo
Hai Wen.



(b) The Shareholders shall not, directly or indirectly, at any time during or
after the Noncompetition Period, knowingly disparage Bo Hai Wen.


(c) In addition to damages and any other rights Bo Hai Wen may have, Bo Hai Wen
shall have the right to obtain injunctive or other equitable relief to restrain
any breach or threatened breach or otherwise to specifically enforce the
provisions of Section 10 of this Agreement, it being agreed that money damages
alone would be inadequate to compensate Bo Hai Wen and would be an inadequate
remedy for such breach.


(d) For purposes of this Section 10, “Bo Hai Wen” includes Bo Hai Wen, its
direct and indirect parent companies, including Irish Mag and any other
companies that now or hereafter become affiliated with Irish Mag.


 
9

--------------------------------------------------------------------------------

 
 
11.
SOFTWARE LICENSE



iASPEC hereby grants to Bo Hai Wen an exclusive, royalty-free, transferable,
worldwide, perpetual license (with right to sublicense) to use and install the
Software in any manner as long as such use complies with all applicable laws,
including the Qualification Permit and PRC laws. In addition, iASPEC shall
deliver to Bo Hai Wen all copies of source and object code relating to the
Software and Bo Hai Wen shall have the sole and exclusive right to use such
source and object code in any manner it deems advisable as long as such use
complies with all applicable laws, including the Qualification Permit and PRC
laws. Without limiting the generality of the foregoing, Bo Hai Wen shall be
permitted to use the Software and the related source and object code to create
derivative works and any and all such derivative works shall be owned
exclusively by Bo Hai Wen. iASPEC shall only be permitted to use the Software to
the extent that it is required to do so to provide services to its customers in
situations where Bo Hai Wen is restricted from providing the same or similar
services because such services constitute Restricted Business Activities.


12.
MISCELLANEOUS

 
(a) Headings and Gender. The headings of Sections in this Agreement are provided
for convenience only and will not affect its construction or interpretation. All
references to “Section” or “Sections” refer to the corresponding Section or
Sections of this Agreement. All words used in this Agreement will be construed
to be of such gender or number as the circumstances require. Unless otherwise
expressly provided, the word “including” does not limit the preceding words or
terms.


(b) Severability. Whenever possible each provision and term of this Agreement
will be interpreted in a manner to be effective and valid but if any provision
or term of this Agreement is held to be prohibited by or invalid, then such
provision or term will be ineffective only to the extent of such prohibition or
invalidity, without invalidating or affecting in any manner whatsoever the
remainder of such provision or term or the remaining provisions or terms of this
Agreement. If any of the covenants set forth in Section 10 of this Agreement are
held to be unreasonable, arbitrary, or against public policy, such covenants
will be considered divisible with respect to scope, time and geographic area,
and in such lesser scope, time and geographic area, will be effective, binding
and enforceable against the Shareholders.


(c) Waiver. No failure or delay by any Party to exercise any right, power or
remedy under this Agreement will operate as a waiver of any such right, power or
remedy.


(d) Integration. This Agreement supersedes any and all prior discussions and
agreements (written or oral) between the Parties with respect to the exclusive
cooperation arrangement and other matters contained herein, including without
limitation the Original Agreement. This Agreement contains the sole, final and
complete expression and understanding between the Parties with respect to the
exclusive cooperation arrangement contemplated herein.


(e) Assignments, Successors, and No Third-Party Rights. No Party may assign any
of its rights under this Agreement without the prior consent of the other
Parties, which will not be unreasonably withheld. Subject to the preceding
sentence. This Agreement will apply to, be binding in all respects upon, and
inure to the benefit of the successors and permitted assigns of the Parties.
Nothing expressed or referred to in this Agreement will be construed to give any
Person other than the Parties to this Agreement any legal or equitable right,
remedy, or claim under or with respect to this Agreement or any provision of
this Agreement. This Agreement and all of its provisions and conditions are for
the sole and exclusive benefit of the Parties to this Agreement and their
successors and assigns.


 
10

--------------------------------------------------------------------------------

 
 
(f) Notices. All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any Party may send any notice, request, demand,
claim, or other communication hereunder to the intended recipient at the address
set forth on the signature page hereto by any means (including personal
delivery, expedited courier, messenger service, telecopy, telex, ordinary mail,
or electronic mail), but no such notice, request, demand, claim, or other
communication shall be deemed to have been duly given unless and until it
actually is received by the intended recipient. Refusal by a Party to accept
notice that is validly given hereunder shall be deemed to have been received by
such Party upon receipt. Any Party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other Parties notice in the manner herein set forth. Any
notice, request, demand, claim, or other communication hereunder shall be
addressed to the intended recipient as set forth on the signature page hereto.


(g) Further Assurances. Each of the Parties shall use its best efforts to take
all action and to do all things necessary, proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement .


(h) Governing Law. This Agreement will be construed, and the rights and
obligations under this Agreement determined, in accordance with the laws of the
PRC, without regard to the principles of conflict of laws thereunder.


(i) Amendment. This Agreement may not be amended, altered or modified except by
a subsequent written document signed by all Parties.


(j) Counterparts. This Agreement may be executed in any number of counterparts.
When each Party has signed and delivered to all other Parties at least one such
counterpart, each of the counterparts will constitute one and the same
instrument.




[Signature Page Follows]


 
11

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.
 
iASPEC:
 
SHENZHEN iASPEC SOFTWARE
ENGINEERING COMPANY LIMITED
 
 
By:  /s/ Jiang Huai Lin                                  
Jiang Huai Lin
President
 
Address:
 
c/o Irish Mag, Inc.
Unit D, Block 2
Tian An Cyber Park
Chengongmiao
Shenzhen, Guangdong, 518040
People’s Republic of China
BO HAI WEN:
 
BO HAI WEN TECHNOLOGY
(SHENZHEN) COMPANY LIMITED
 
 
By:  /s/ Zhang Xian                                 
Zhang Xian
Director
 
Address:
 
c/o Irish Mag, Inc.
Unit D, Block 2
Tian An Cyber Park
Chengongmiao
Shenzhen, Guangdong, 518040
People’s Republic of China
 
       
iASPEC SHAREHOLDERS:
 
 
/s/ Jiang Huai Lin                          
Jiang Huai Lin
 
 
/s/ Cai Jinzhu                                 
Cai Jinzhu
 
Address:
 
c/o Irish Mag, Inc.
Unit D, Block 2
Tian An Cyber Park
Chengongmiao
Shenzhen, Guangdong, 518040
People’s Republic of China
 
 



Amended and Restated Business Turnkey Agreement
 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
 
Software


The following constitutes Software under the Agreement:


 
 
 
 
 
 
 
Code
 
Registration Code
 
Name
 
Version
             
27735
 
2004SR09334
 
iASPEC Case Tracking Management System
 
V 2.0
             
27736
 
2004SR09335
 
iASPEC Application Envelope System
 
V 2.1
             
27737
 
2004SR09336
 
iASPEC Quality System Document Management System
 
V 2.2
             
27738
 
2004SR09337
 
iASPEC e-Logistics Support Management System
 
V 2.0
             
27739
 
2004SR09338
 
iASPEC Secured and Audited Message Switching System
 
V 2.5
             
27485
 
2004SR09084
 
iASPEC Project e-TimeTracker Management System
 
V 2.0
             
27486
 
2004SR09085
 
iASPEC Application e-Monitor System
 
V 3.3
             
27487
 
2004SR09086
 
iASPEC Remote Administered Distributed Application Architecture System
 
V 2.1.3
             
27488
 
2004SR09087
 
iASPEC Community and Establishment Management System
 
V 1.1
             
27489
 
2004SR09088
 
iASPEC Document and WorkFlow Management System
 
V 3.0
             
27490
 
2004SR09089
 
iASPEC e-Community Management and Service System
 
V 1.0
             
59255
 
2006SR11589
 
iASPEC Content Management System
 
V 1.0
             
59256
 
2006SR11590
 
iASPEC Three In One Police Computer Assistant Dispense System
 
V 1.0
             
59257
 
2006SR11591
 
iASPEC Police Force General Management System
 
V 1.0
 
 
 
 
 
 
 
59258
 
2006SR11592
 
iASPEC General Office Automatization System
 
V 1.0
             
59259
 
2006SR11593
 
iASPEC Police Geographic Information System
 
V 1.0



 
 

--------------------------------------------------------------------------------

 